

115 HR 1998 IH: To direct the Secretary of Veterans Affairs to notify the Committees on Veterans’ Affairs of the Senate and the House of Representatives and certain Members of Congress before the expiration or termination of a HUD-VASH contract, and for other purposes.
U.S. House of Representatives
2017-04-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1998IN THE HOUSE OF REPRESENTATIVESApril 6, 2017Mr. Brendan F. Boyle of Pennsylvania (for himself and Mr. Takano) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo direct the Secretary of Veterans Affairs to notify the Committees on Veterans’ Affairs of the
			 Senate and the House of Representatives and certain Members of Congress
			 before the expiration or termination of a HUD-VASH contract, and for other
			 purposes.
	
		1.Notification of termination or expiration of a HUD-VASH contract
 (a)NotificationNot later than 90 days before the date on which a HUD-VASH contract terminates or expires, the Secretary of Veterans Affairs shall notify the relevant committees and Members of Congress of such termination or expiration.
 (b)PlanNot later than 60 days after the date of a notification under subsection (a), the Secretary shall notify the relevant committees and Members of Congress of the plan of the Secretary to provide assistance to veterans served under such contract.
 (c)DefinitionsIn this section: (1)The term HUD-VASH contract means a contract for assistance under section 8(o)(19) of the United States Housing Act of 1937 (42 U.S.C. 1437f(o)(19)).
 (2)The term Member of Congress has the meaning given such term in section 7297(a)(7) of title 38, United States Code. (3)The term relevant committees and Members of Congress includes the following:
 (A)The Committee on Veterans’ Affairs of the Senate. (B)The Committee on Veterans’ Affairs of the House of Representatives.
 (C)Each Member of Congress from the jurisdiction covered by a HUD-VASH contract for which the Secretary must issue a notification under subsection (a).
					